Case: 20-50348     Document: 00515674462         Page: 1     Date Filed: 12/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 15, 2020
                                  No. 20-50348                    Lyle W. Cayce
                                                                       Clerk

   In the Matter of: Steven Jeffrey Cyr

   Johnny Lee White, M.D.,

                                                                         Appellant,

                                       versus

   Stephen Jeffrey Cyr,

                                                                           Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:18-CV-1287


   Before Davis, Stewart, and Oldham, Circuit Judges.
   Per Curiam:*
          Dr. White agreed to provide pain management services to patients of
   Orthopaedic & Spine Institute L.L.C. (“OSI”). OSI agreed to pay him fifty
   percent of gross revenue collected from patients and third-party payers. Dr.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50348        Document: 00515674462             Page: 2      Date Filed: 12/15/2020




                                        No. 20-50348


   Cyr owns OSI. When OSI failed to pay Dr. White, he sued both OSI and Dr.
   Cyr in state court. Dr. Cyr filed for bankruptcy, and a federal court stayed the
   state court proceedings accordingly. Dr. White then filed a complaint to have
   Dr. Cyr’s debt to him declared non-dischargeable under 11 U.S.C. § 523(a).
   The bankruptcy court dismissed Dr. White’s complaint, and the district
   court affirmed that dismissal. WE AFFIRM.
                     I. FACTS AND PROCEDURAL HISTORY
           Dr. Johnny White is an anesthesiologist who owned his own practice,
   Disability and Pain Consultants of Texas, P.A. 1 His practice’s primary
   location was in Dallas, Texas. He and his practice established relationships
   with healthcare organizations throughout the state of Texas. The
   organizations referred patients to Dr. White, and he would travel at his own
   expense to treat patients around the state.
           In 2014, Dr. White became a preferred provider at Victory Landmark
   Hospital in San Antonio, Texas. Dr. Cyr, the owner of OSI, also provided
   services at that hospital, and the two doctors met in June 2014. Shortly
   thereafter, Dr. Cyr asked Dr. White about the possibility of forming a
   relationship between their two businesses.
           On July 9, 2014, Dr. White met with Dr. Cyr and Linda D’Spain,
   OSI’s CEO, about affiliating with OSI. Dr. Cyr and D’Spain expressed
   interest in having Dr. White treat OSI’s patients because the previous pain
   management physician “unexpectedly departed.” Dr. Cyr and D’Spain
   made several representations to Dr. White that OSI was profitable and would
   be able to pay him his negotiated compensation packages, that OSI had an


           1
           Since this is an appeal of a motion to dismiss, we assume all of White’s factual
   statements are true. See In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.
   2007).




                                              2
Case: 20-50348     Document: 00515674462           Page: 3   Date Filed: 12/15/2020




                                    No. 20-50348


   existing management system with computerized billing, that OSI had
   practices and relationships with third-party payers that allowed for timely
   payment, that OSI’s reimbursement rates were consistent with those in the
   community, and that OSI would timely apply for Dr. White’s credentials so
   that he could receive prompt payment.
          Dr. Cyr and D’Spain proposed an arrangement where Dr. White
   would be managed by OSI, Dr. White would be paid a percentage of the net
   billings for services performed, and OSI would receive a percentage for its
   role in administrative services and billing patients. Dr. White rejected the
   proposal as economically unfeasible, instead proposing that he and OSI share
   the gross billings revenue equally, with payment due on the first of the month
   following collections. Dr. Cyr orally agreed to Dr. White’s proposal on behalf
   of himself and OSI.
          Dr. White began treating OSI’s patients shortly thereafter. Dr. White
   met with OSI’s pain management team, and D’Spain “explicitly or
   implicitly” reiterated the representations from their July 9 meeting. On July
   17, 2014, Cyr and D’Spain emailed Dr. White a written agreement containing
   the net billings agreement that he had already rejected. He again rejected it,
   and Dr. Cyr and D’Spain “indicated that the draft had been provided in error
   and reiterated the oral agreement to the 50/50 gross collections
   compensation model . . . .” Dr. White kept treating OSI’s patients.
          Dr. White maintained his own billings records while affiliated with
   OSI. On September 5, 2014, he requested payment of his share of the
   revenues collected. D’Spain told him that payment would be forthcoming but
   delayed because OSI used a third-party to distribute checks. On October 7,
   Dr. White was issued a check for a mere $82.21. On October 22, he texted
   D’Spain about the discrepancy between the amount of his check and the
   amount he was owed, and she promised to email him accounting reports that




                                         3
Case: 20-50348      Document: 00515674462          Page: 4    Date Filed: 12/15/2020




                                    No. 20-50348


   day. She did not provide the reports. Dr. White’s staff requested the reports
   again on October 24 and learned that OSI did not begin Dr. White’s
   credentialing process until October 1. OSI assured Dr. White that he would
   receive a “significant payment” in November, and he received a check for
   approximately $7,500.00. He also received a billing report that verified that
   he was paid fifty percent of the gross billings during the relevant time period.
   He received a December payment in excess of $10,000.
          He did not receive a January payment, however, and he contacted Dr.
   Cyr and D’Spain. On January 6, he texted them about the money that he was
   owed and OSI’s lack of transparency. D’Spain apologized and said that OSI
   was working hard to credential and pay Dr. White. Dr. White’s staff again
   requested monthly reports containing information about billings, and the
   staff learned that Dr. White was still not credentialed. At this point, D’Spain
   requested that Dr. White sign and return the contract she previously sent.
   Dr. White reminded her that the contract was incorrect and that he had not
   received the correct version.
          Dr. White received a $13,300.00 payment in February. He again asked
   for the reports, D’Spain said they were coming, and she never sent them.
   Frustrated by the back and forth, Dr. White texted Dr. Cyr on March 6 and
   requested a meeting; they agreed to meet when Dr. Cyr returned from
   vacation. On March 10, Dr. White received a payment for $17,076.77.
   D’Spain sent Dr. White the correct version of the contract, and he requested
   an electronic copy that he could forward to his attorney for review.
          From April to June 2015, Dr. White did not receive prompt payment
   at the beginning of the month. His staff would request payment, D’Spain
   would promise him that a deposit was forthcoming, and he would receive a
   payment between $16,000-$17,100. D’Spain never sent him the electronic
   copy of the contract, and on June 12, 2015, he “indicated that enough was




                                          4
Case: 20-50348        Document: 00515674462             Page: 5      Date Filed: 12/15/2020




                                         No. 20-50348


   enough.” OSI cancelled Dr. White’s upcoming patient appointments, and
   Dr. Cyr texted Dr. White that paying him was a priority. Dr. Cyr admitted
   that it was too expensive to run the practice based on the 50/50 gross billings
   agreement and that he knew that it would be too expensive at the time he
   entered the agreement. Dr. Cyr also said this knowledge was what prompted
   OSI to send the incorrect version of the contract (with the net billings
   payment scheme) initially.
           Dr. White hired an attorney to collect the money OSI owed him. That
   effort failed. He then sued OSI in state court in January 2015 for breach of
   contract, quantum meruit, and common law fraud/promissory estoppel. On
   January 20, 2018, Dr. Cyr filed for relief under Chapter 7 of the Bankruptcy
   Code, staying the state court proceeding. Dr. White then filed a claim in
   bankruptcy court, requesting that Dr. Cyr’s debts to him be deemed non-
   dischargeable under 11 U.S.C. § 523(a)(2), (a)(4), and (a)(6). Dr. Cyr filed a
   motion to dismiss, or in the alternative, a motion for a more definite
   statement. The bankruptcy court granted the motion for a more definite
   statement and denied the motion to dismiss without prejudice. Dr. White
   filed his amended complaint, Dr. Cyr filed an amended motion to dismiss,
   and the court dismissed Dr. White’s complaint. He appealed to the district
   court. 2 The district court affirmed the bankruptcy court’s dismissal of all
   claims against Dr. Cyr. This appeal follows.
                             II. STANDARD OF REVIEW
           “We review a district court’s affirmance of a bankruptcy court’s de-
   cision by applying the same standard of review to the bankruptcy court’s



           2
            The bankruptcy court only granted the motion to dismiss as to Dr. Cyr. The
   matter was still pending against OSI, but Dr. White dismissed his claims against OSI under
   FED. R. CIV. P. 41(a)(1)(A)(i).




                                               5
Case: 20-50348        Document: 00515674462             Page: 6      Date Filed: 12/15/2020




                                         No. 20-50348


   findings of fact and conclusions of law that the district court applied.” Saenz
   v. Gomez, 899 F.3d 384, 390 (5th Cir. 2018). “A bankruptcy court's findings
   of fact are subject to review for clear error, and its conclusions of law are re-
   viewed de novo.” Id.
                                    III. DISCUSSION
           Dr. White appeals the district court’s dismissal of his claims for fraud
   under 11 U.S.C. § 523(a)(2)(A), alter ego to pierce OSI’s corporate veil, and
   agency and vicarious liability. He also appeals the district court’s overruling
   of his objections to Dr. Cyr’s Amended Motion to Dismiss.
                                     1. FRAUD CLAIMS
           Dr. White argues that the district court erred by dismissing his fraud
   claims under FED. R. CIV. P. 12(b)(6). He argues that Dr. Cyr and D’Spain
   fraudulently induced him to agree to treat OSI’s patients when they made
   misrepresentations about OSI. He also argues that they committed “string-
   along fraud” 3 throughout the duration of the agreement by continuing to
   misrepresent key information to induce him to continue treating OSI’s
   patients. Dr. White relies on the same misrepresentations for his fraudulent
   inducement claim and his “string-along fraud” claims under 11 U.S.C. §
   523(a)(2)(A). Applying Texas law, we consider the string-along fraud claim
   to be subsumed under the fraudulent inducement claim and analyze it
   accordingly. See Int’l Bus. Machs. Corp., 573 S.W.3d at 233.




           3
            “String-along fraud” is a type of fraudulent inducement claim where the fraud
   occurs after an agreement is entered into and induces a party to continue performing
   throughout the course of the agreement. See Int’l Bus. Machs. Corp. v. Lufkin Indus., LLC,
   573 S.W.3d 224, 233 (Tex. 2019) (“Characterizing this as a claim for ‘string-along fraud,’
   Lufkin argued . . . that IBM committed fraud after the parties entered into [an
   agreement].”).




                                               6
Case: 20-50348         Document: 00515674462               Page: 7      Date Filed: 12/15/2020




                                          No. 20-50348


           Section 523(a)(2)(A) prohibits discharge of certain debts “obtained by
   false pretenses, a false representation, or actual fraud.” Actual fraud under §
   523(a)(2)(A) and Texas common law fraud are analogous. 4 See Saenz, 899
   F.3d at 394 (“The elements of ‘actual fraud’ under § 523(a)(2)(A) generally
   correspond with the elements of common law fraud in Texas . . . .”). The
   elements of actual fraud are as follows:
            (1) the debtor made a representation; (2) the debtor knew the repre-
           sentation was false; (3) the representation was made with intent to
           deceive the creditor; (4) the creditor actually and justifiably relied on
           the representation; and (5) the creditor sustained a loss as a proxi-
           mate result [of its reliance].

   Id. (citing In re Mercer, 246 F.3d 391, 403 (5th Cir. 2001)).
           To survive a 12(b)(6) motion to dismiss, a plaintiff must allege
   “sufficient factual matter, accepted as true, to state a claim for relief that is
   plausible on its face under Bell Atlantic v. Twombly and Ashcroft v. Iqbal.”
   Spitzberg v. Hous. Am. Energy Corp., 758 F.3d 676, 683 (5th Cir. 2014)
   (internal citations omitted). Beyond the ordinary pleading standard, a party
   alleging fraud “must state with particularity the circumstances constituting
   fraud or mistake.” FED. R. CIV. P. 9(b). Mental states like intent and
   knowledge “may be alleged generally.” Id.
           Under the first element of a § 523(a)(2)(A) actual fraud claim, Dr.
   White must plausibly allege that Dr. Cyr made representations to him. See
   Saenz, 899 F.3d at 394. Dr. White argues that he was fraudulently induced
   into the agreement by Dr. Cyr and D’Spain’s representations and omissions




           4
            False representations are not the only grounds for demonstrating actual fraud
   under § 523(a)(2)(A). See Husky Int’l Electronics, Inc. v. Ritz, 136 S. Ct. 1581, 1590 (2016).




                                                 7
Case: 20-50348     Document: 00515674462           Page: 8    Date Filed: 12/15/2020




                                    No. 20-50348


   at their initial meeting on July 9, 2014. His amended complaint alleges that
   they made the following representations:
          “(1) OSI was a profitable and lucrative practice and would generate
          sufficient revenues to enable it to meet obligations regarding
          compensation packages negotiated with [Dr. White];
          (2) that OSI already had in place an internal physician management
          system with computerized billing;
          (3) that OSI had relationships and billing protocols with third party
          payers that would enable them to timely and efficiently account[]
          for[,] bill, and collect for services to be provided by [Dr. White];
          (4) that reimbursement rates from third party pay[e]rs were
          consistent with those in the community at large; and
          (5) that in the event [Dr. White] became affiliated with OSI, that OSI
          and its staff would timely apply for and facilitate the credentialing of
          [Dr. White] for prompt payment by third-party payers.”
   The district court dismissed all fraud claims, concluding that Dr. White’s
   amended complaint failed to demonstrate that Dr. Cyr or OSI had the intent
   to deceive him when making the above representations. We will analyze each
   representation in turn.
    a. Representation that OSI was profitable and would meet its obligation to Dr.
                                       White
          Dr. White alleged that Dr. Cyr represented that OCI was profitable,
   lucrative, and capable of compensating Dr. White fifty percent of gross
   billings revenue as orally agreed to on July 9, 2014. Dr. White must have also
   alleged sufficient facts to demonstrate that this representation was “obtained
   by false pretenses, a false representation, or actual fraud, other than a
   statement respecting the debtor’s or an insider’s financial condition.”
   § 523(a)(2)(A). If a statement is a “statement respecting the debtor’s
   financial condition,” the statement generally does not prevent discharge. See
   § 523(a)(2)(A). Such statement can only prevent discharge if it meets the




                                          8
Case: 20-50348       Document: 00515674462            Page: 9      Date Filed: 12/15/2020




                                       No. 20-50348


   requirements of § 523(a)(2)(B)(i)-(iv), including the requirement that the
   statement be in writing.
          Even if we assume that the representation that OSI was profitable and
   lucrative was false pretense, false representation, or actual fraud, we
   conclude that it was a statement respecting the debtor’s financial condition.
   Since the statement was not in writing, it cannot render Dr. Cyr’s debt non-
   dischargeable under § 523(a)(2)(B). We therefore agree with the district
   court’s dismissal of Dr. White’s fraud claim based on this representation. 5
          “Because the Bankruptcy Code does not define the words
   ‘statement,’ ‘financial condition,’ or ‘respecting,’ we look to their ordinary
   meanings.” Lamar, Archer & Cofrin, LLP v. Appling, 138 S. Ct. 1752, 1759
   (2018). A “statement” can be a declaration or a remark.                    Id. (citing
   WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 2229 (1976)).
   “[F]inancial condition” refers to “one’s overall financial status,” and
   “respecting” means “in view of[,] considering[,] with regard or relation to[,]
   regarding[,] [or] concerning.” Id.
          It follows that a declaration regarding one’s overall financial status is
   a “statement respecting the debtor’s financial condition.” Here, Dr. Cyr
   declared that OSI was profitable, lucrative, and able to meet its obligation to
   Dr. White. Because this statement relates to OSI’s overall financial status, it
   is a statement respecting OSI’s financial condition.
          But can a statement respecting OSI’s financial condition be a
   statement respecting Dr. Cyr’s financial condition as required by § 523(a)(2)?
   Indeed. A statement about a single asset can be a statement respecting the


          5
            Though the 11 U.S.C. § 523(a)(2)(B) argument was not presented in the district
   court, we can “affirm the district court’s judgment on any grounds supported by the
   record.” Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).




                                             9
Case: 20-50348     Document: 00515674462           Page: 10    Date Filed: 12/15/2020




                                    No. 20-50348


   debtor’s financial condition. Id. at 1761. “A single asset has a direct relation
   to and impact on aggregate financial condition, so a statement about a single
   asset bears on a debtor's overall financial condition and can help indicate
   whether a debtor is solvent or insolvent, able to repay a given debt or not.”
   Id. Because Dr. Cyr owned OSI, his statement about OSI’s profitability was
   a statement about his own financial condition. Thus, Dr. Cyr’s statement that
   OSI was a profitable and lucrative practice was a statement respecting his
   own financial condition.
          Such statements generally do not render debts non-dischargeable. See
   § 523(a)(2)(A). However, statements respecting the debtor’s financial
   condition may serve as the basis for non-discharge under § 523(a)(2)(A) if
   those statements meet the requirements of § 523(a)(2)(B). Under
   § 523(a)(2)(B), such statements must be in writing. Here, Dr. White alleges
   that Dr. Cyr’s statement about OSI’s profitability was made orally. Since the
   statement was not in writing, it does not fall within § 523(a)(2)(B) and is
   subject to the limits of § 523(a)(2)(A).
          Because Dr. Cyr’s statement about OSI’s profitability was an oral
   statement respecting his financial condition, the statement does not prevent
   Dr. Cyr’s debt from being discharged under this section. We thus affirm the
   district court’s dismissal based on the representation that “OSI was a
   profitable and lucrative practice and would generate sufficient revenues to
   enable it to meet obligations regarding compensation packages negotiated
   with [Dr. White].”
          b. Representations that OSI had internal management systems,
   relationships and billing protocols to allow timely payment, and had consistent
   reimbursement rates
          Dr. White also argues that he pled enough about several other
   representations made by Dr. Cyr that OSI “already had in place an internal




                                         10
Case: 20-50348     Document: 00515674462            Page: 11   Date Filed: 12/15/2020




                                     No. 20-50348


   physician management system with computerized billing; had relationships
   and billing protocols with third-party [payers] that would enable them to
   timely and efficient[ly] account[] for[,] bill, and collect for services to be
   provide[d] by [Dr. White]; and that reimbursement rates from third-party
   pay[e]rs were consistent with those in the community at large.”
          For these representations to serve as the basis for actual fraud under
   § 523(a)(2)(A), Dr. White must plead and demonstrate that Dr. Cyr made
   the statements, that the statements were false, that he knew they were false
   when he made them and intended to deceive, that Dr. White reasonably
   relied on the statements, and that he sustained losses as a result of that
   reliance. See In re Mercer, 246 F.3d at 403.
          Dr. White sufficiently pled that Dr. Cyr made the statements, that he
   relied on the statements, and that he sustained losses due to the statements.
   He failed to sufficiently plead that the statements were false, and that Dr. Cyr
   knew they were false. We decline to analyze whether he pled that Dr. Cyr had
   the intent to deceive him by making the statements. We affirm the district
   court’s dismissal of his § 523(a)(2)(A) claim based on these three
   representations.
          c. Representation that OSI would timely apply for Dr. White’s credentials
          Dr. White again argues that his complaint adequately alleged that Dr.
   Cyr’s representation that OSI would timely apply for his credentials was
   fraudulent.
          He sufficiently pled that Dr. Cyr made the statement, that he relied
   on it, and that his reliance caused him injury. But he again failed to plead that
   the statement was false, that Dr. Cyr knew it was false, and that he intended
   to deceive him with this statement. Moreover, the district court noted that
   Dr. White’s complaint describes OSI’s efforts to get him credentialed by




                                          11
Case: 20-50348       Document: 00515674462            Page: 12     Date Filed: 12/15/2020




                                       No. 20-50348


   third-party payers, untimely though they were. 6 For these reasons, we affirm
   the district court’s dismissal of his § 523(a)(2)(A) claim based on this
   representation.
                                   d. Fraud by omission
          Dr. White argues that neither Dr. Cyr, D’Spain, nor OSI disclosed
   information about disputes between Dr. Cyr and OSI and healthcare
   providers, reasons for the departures of other physicians, OSI and Dr. Cyr’s
   financial difficulties, OSI’s expenses and debts, and OSI’s poor vendor
   relationships. Dr. White argues that their silence was akin to a false
   representation and that he pled sufficient facts about their omissions to
   sustain a claim under § 523(a)(2)(A). We disagree.
          “In Texas, silence may be equivalent to a false representation when
   the circumstances impose a duty to speak on the party and he deliberately
   remains silent.” In re Arnette, 454 B.R. 663, 689 (Bankr. N.D. Tex. 2011)
   (citing Myre v. Meletio, 307 S.W.3d 839, 843 (Tex. App.—Dallas 2010, pet.
   denied).
                  The elements of fraud by omission are: (1) the defendant
          concealed or failed to disclose a material fact within its knowledge to
          the plaintiff; (2) the defendant had a duty to disclose that fact; (3) the
          defendant knew the plaintiff was ignorant of the fact and the plaintiff
          did not have an equal opportunity to discover the truth; (4) the
          defendant intended to induce the plaintiff to take some action by
          concealing or failing to disclose the fact; (5) the plaintiff relied on the
          defendant’s nondisclosure; and (6) the plaintiff was injured as a result
          of acting without that knowledge.




          6
            OSI started the credentialing process several months after Dr. White provided
   the necessary information and expected the process to begin.




                                            12
Case: 20-50348      Document: 00515674462          Page: 13     Date Filed: 12/15/2020




                                    No. 20-50348


   Id. The district court dismissed Dr. White’s fraud by omission claim,
   concluding that he failed to demonstrate that the “omissions were intentional
   and material; that Cyr had a duty to disclose the alleged omissions; that Cyr
   knew [he] was ignorant of the omissions and [could] not discover the truth;
   and that White relied on Cyr’s omission and was harmed as a result of acting
   without that knowledge.”
          Dr. White says that his case presents an exception to the rule that that
   there is no obligation to disclose information because the duty attached when
   Dr. Cyr made partial disclosures. See Rio Grand Royalty Co. v. Energy Transfer
   Partners, L.P., 620 F.3d 465, 468 (5th Cir. 2010). Dr. White argues that the
   representations made by Dr. Cyr and D’Spain were partial disclosures that
   created a duty for them to fully disclose related information about OSI.
             Even if we assume that Dr. Cyr had a duty to disclose this
   information, Dr. White has not demonstrated that the omissions were
   material or intentional. Nor has he demonstrated that he was ignorant of this
   information and had no way to discover it. Dr. White attempts to link the
   alleged     misrepresentations    with      omissions,     arguing   that   the
   misrepresentations require disclosure. But he has not pled enough facts to
   make this more than a vague assertion, and he has not “raise[d] a right to
   relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S.
   544, 555 (2007).
                               2. ALTER EGO CLAIM
          Dr. White argues that the district court erred in dismissing his claim
   to pierce OSI’s corporate veil under an alter ego theory. We disagree.
          Under Texas law, a court may pierce the corporate veil and hold
   shareholders liable when “the corporation is the alter ego of its owners
   and/or shareholders . . . .” W. Horizontal Drilling Inc. v. Jonnet Energy Corp.,
   11 F.3d 65, 67 (5th Cir. 1994). The alter ego theory applies when there is




                                          13
Case: 20-50348        Document: 00515674462          Page: 14     Date Filed: 12/15/2020




                                      No. 20-50348


   “such a unity between corporation and individual . . . that the separateness
   of the corporation has ceased and holding only the corporation liable would
   result in an injustice.” Gibraltar Sav. v. LDBrinkman Corp., 860 F.2d 1275,
   1288 (5th Cir. 1988) (quoting Castleberry v. Branscum, 721 S.W.2d 270, 272
   (Tex. 1986) (superseded on other grounds by TEX. BUS. ORGS. CODE §
   21.223)).
          Dr. White failed to plead facts that demonstrate unity between OSI
   and Dr. Cyr. Plaintiffs may demonstrate alter ego by demonstrating several
   factors such as:
                  (1) the payment of alleged corporate debts with personal checks
          or other commingling of funds; (2) representations that the individual
          will financially back the corporation; (3) the diversion of company
          profits to the individual for his or her personal use; (4) inadequate
          capitalization; (5) whether the corporation has been used for personal
          purposes; and (6) other failure to keep corporate and personal assets
          separate.
   In re Gregg, Nos. 10-41181, 10-4162, 2012 WL 4506776 (Bankr. E.D. Tex.
   Sep. 28, 2012). Though it is not necessary to allege any one of the factors
   listed in In re Gregg, we find it telling that Dr. White did not sufficiently allege
   any of them. He alleges many facts about the nature of Dr. Cyr’s relationship
   with OSI—his ownership, his ability to negotiate contracts, his treatment of
   patients, etc. But he fails to allege any impermissible unity between the two
   other than his bare allegation that Dr. Cyr used OSI’s funds for personal
   purposes. He therefore failed to allege any facts under which relief is
   plausible based on alter ego.
                   3. AGENCY AND VICARIOUS LIABILITY CLAIMS
          Dr. White next argues that he pled enough facts to demonstrate that
   D’Spain was Dr. Cyr’s agent. If D’Spain was Dr. Cyr’s agent and committed
   fraud that can be attributed to him, the resulting debt would also not be




                                           14
Case: 20-50348     Document: 00515674462           Page: 15   Date Filed: 12/15/2020




                                    No. 20-50348


   dischargeable under § 523(a)(2)(A). See In re Quinlivan, 434 F.3d 314, 319
   (5th Cir. 2005). We disagree.
          The district court dismissed Dr. White’s agency and vicarious liability
   claims because it concluded that Dr. White did not plausibly allege that
   D’Spain was Dr. Cyr’s agent. Under Texas law, agency relationships are
   created by express or implied agreements by the parties. Lubbock Feed Lots,
   Inc. v. Iowa Beef Processors, Inc., 630 F.2d 250, 269 (5th Cir. 1980). The
   relationship may also be based on apparent authority where the principle
   permits the agent to hold herself out as having authority and a reasonable
   person concludes that the agent has such authority. See Ames v. Great S.
   Bank, 672 S.W.2d 447, 450 (Tex. 1984).
          Dr. White did not allege that D’Spain and Dr. Cyr entered into an
   agreement to form an agency relationship. Thus, his theory of agency rests
   on D’Spain’s purported apparent authority to act on Dr. Cyr’s behalf. But
   Dr. White fails to allege any facts that suggest that she had such authority.
   Dr. White’s only factual assertions about D’Spain relate to her presence in
   his initial meeting with Dr. Cyr and her correspondence with Dr. White about
   his payments and credentials. Even assuming all of these allegations are true,
   Dr. White merely detailed his interactions with D’Spain as OSI’s CEO.
   None of these facts suggest that she was Dr. Cyr’s agent. Absent an agency
   relationship, Dr. White did not plead any other grounds on which Dr. Cyr
   could be vicariously liable for D’Spain’s actions. Thus, we affirm the district
   court’s dismissal of Dr. White’s agency and vicarious liability claims.
                  4. OBJECTIONS UNDER FED. R. CIV. P. 7(b)
          Dr. White’s final argument is that the district court erred by granting
   Dr. Cyr’s Amended Motion to Dismiss. He argues that the motion failed to
   meet FED. R. CIV. P. 7(b)(1)(B)’s requirement that motions “state with
   particularity the grounds for seeking the order.” The crux of Dr. White’s




                                         15
Case: 20-50348     Document: 00515674462            Page: 16   Date Filed: 12/15/2020




                                     No. 20-50348


   argument is that Dr. Cyr’s amended motion referenced parts of Dr. White’s
   original complaint, and Dr. White omitted many of these parts in his
   amended complaint. Dr. White concludes that the confusion caused by the
   complaint made it uncertain what claims Dr. Cyr was targeting with his
   motion to dismiss. We disagree.
          Rule 7(b)(1) requires “some degree of specificity on the movant’s
   part.” Kelly v. Moore, 376 F.3d 481, 484 (5th Cir. 2004). “This rule affords
   the court and the opposing party notice of the substance of the basis for the
   requested order; [it] does not require ritualistic detail.” Id. (quoting
   MOORE’S FEDERAL PRACTICE CIVIL § 59.10[1]).
          Though Dr. Cyr’s motion to dismiss certainly lacks some detail, we
   cannot conclude that his pleading deprived the court or Dr. White of notice
   of the relief he requested. His motion listed deficiencies in Dr. White’s
   claims, including his failure to plead the existence of a duty related to his
   fraudulent omissions claims or willful or malicious behavior. Dr. Cyr ended
   his motion by praying that the court dismiss Dr. White’s amended complaint
   for failure to plead sufficient facts under § 523(a)(2)(A), (4), and (6). Id. We
   thus affirm the district court’s conclusion that Dr. Cyr’s amended motion to
   dismiss suffices under Rule 7(b).
                                   IV. CONCLUSION
          For the foregoing reasons, the district court’s dismissal of Dr. White’s
   amended complaint is AFFIRMED.




                                          16